 1
 2
 3
 4
 5
 6
                               UNITED STATES DISTRICT COURT
 7                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 8
 9
      ALPHAPRINT, INC. DBA                                   Case No. 2:18-CV-1639-RSL
10    ALPHAGRAPHICS SEATTLE,
11                                                           ORDER GRANTING
                           Plaintiff,                        PLAINTIFF’S MOTION TO
12                    v.                                     SEAL DOCUMENTS
13                                                           SUBMITTED IN SUPPORT
      REID P. BAKER, et al.,                                 OF PLAINTIFF’S REPLY
14                                                           BRIEF IN SUPPORT OF
                           Defendants.
15                                                           PLAINTIFF’S MOTION FOR
                                                             PRELIMINARY
16                                                           INJUNCTION
17         This matter comes before the Court on plaintiff’s “Notice of Motion and Motion to Seal
18 Documents Submitted in Support of Plaintiff’s Reply Brief in Support of Plaintiff’s Motion for
19 Preliminary Injunction.” Dkt. #37. Having considered the papers filed in support of the motion
20 and the records and files herein, the motion is hereby GRANTED. The documents at Dkt. #40
21 and Dkt. #41 shall remain under seal.
22
           DATED this 8th day of March, 2019.
23
24
25                                                 A
                                                   Robert S. Lasnik
26                                                 United States District Judge
27
28

     ORDER GRANTING PLAINTIFF’S MOTION TO SEAL - 1
